      Case 3:18-cr-05236-LAB Document 41 Filed 02/03/21 PageID.412 Page 1 of 3



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                 Case No.: 18cr5236-LAB
12                                Plaintiff,
                                               ORDER DENYING MOTION FOR
13    v.                                       MODIFICATION OF SENTENCE
14    ADOLFO LEOBARDO ESCOBAR
15                             Defendant.
16
17         On March 7, 2019, Defendant Adolfo Leobardo Escobar pleaded guilty to
18   importation of over 30 kilograms of methamphetamine. On May 28, 2019, the
19   Court sentenced him to 68 months’ imprisonment, followed by five years’
20   supervised release. On December 7, 2020, proceeding pro se, he filed a motion
21   for modification of his sentence under 18 U.S.C. § 3582(c)(1)(A). Specifically, he
22   seeks compassionate release, permitting him to serve the remainder of his
23   sentence in home confinement.
24         The government opposed the motion, arguing that Escobar had not
25   exhausted his administrative remedies, and asked that the motion be denied
26   without prejudice. Escobar, however, believes he has exhausted his administrative
27   remedies, and attaches a request he sent to the warden as evidence of this.
28   ///

                                               1
                                                                                 18cr5236
       Case 3:18-cr-05236-LAB Document 41 Filed 02/03/21 PageID.413 Page 2 of 3



1          Under § 3582(c)(1)(A), a court may in limited circumstances grant a
2    defendant's motion to modify his term of imprisonment. The defendant must first
3    petition the Bureau of Prisons (BOP) to file the motion on his behalf. A court may
4    not grant the motion unless the defendant fully exhausts his administrative
5    remedies with the BOP. If the requirements are met the Court may in its discretion
6    modify or reduce the defendant's term of imprisonment after reconsidering the
7    factors set forth in 18 U.S.C. § 3553(a). But if statutorily-provided exhaustion
8    requirements are not met, the Court cannot exercise its jurisdiction. See United
9    States v. Baye, 464 F. Supp. 3d 1178, 1182–84 (D. Nev., 2020) (concluding that
10   exhaustion requirements for compassionate release under § 3582(c)(1)(A) are
11   jurisdictional).
12         Some courts have held these requirements non-jurisdictional and subject to
13   waiver or equitable exceptions. See United States v. Connell, ___ F. Supp. 3d ___,
14   2020 WL 2315858 at *2–5 (N.D. Cal., May 8, 2020). Even if the Court were
15   persuaded that the exhaustion requirement is a claims-processing rule, however,
16   the Court would still be required to enforce it here. See United States v.
17   Drummondo-Farias, 460 F. Supp. 3d 1008, 1012 (D. Haw. 2020) (citing Ross v.
18   Blake, ___ U.S. ____, 136 S. Ct. 1850 (2016)) (holding that regardless of whether
19   exhaustion requirement is jurisdictional, the court is required to enforce it strictly
20   whenever the government timely asserts it). Assuming that exhaustion could be
21   waived or the subject of equitable exceptions, there is no basis for recognizing
22   either exception here.
23         Exhaustion requires that the request identify the reasons a defendant intends
24   to rely on. This is consistent with 28 C.F.R. § 571.61, which sets forth the
25   procedure for submitting a § 3582(c)(1)(A) request to the warden. That regulation,
26   in pertinent part, requires that the “request shall at a minimum contain . . . [t]he
27   extraordinary or compelling circumstances that the inmate believes warrant
28   consideration.” While courts have required various degrees of specificity, all

                                               2
                                                                                   18cr5236
      Case 3:18-cr-05236-LAB Document 41 Filed 02/03/21 PageID.414 Page 3 of 3



1    require at least some explanation to support the request. Compare United States
2    v. Mogavero, 2020 WL 1853754, at *2 (D. Nev. Apr. 13, 2020) (“Proper exhaustion
3    necessarily requires the inmate to present the same factual basis for the
4    compassionate-release request to the warden.”) with United States v. Jeffers, 466
5    F. Supp. 3d 99, 1005–06 (N.D. Iowa 2020) (excusing prisoner’s failure to mention
6    Type 2 diabetes among other health concerns he raised in his request to the
7    warden).
8         Escobar’s request, which he attaches as Exhibit A to his motion, identifies
9    no compelling circumstances — nor, for that matter any circumstances at all. It
10   consists merely of a terse and unexplained request to be considered either for
11   home confinement under § 12003(b)(2) of the CARES Act of 2020, or for
12   compassionate release under § 3582(c)(1)(A). Although Escobar attached other
13   medical information to the motion he filed in this Court, these were not part of his
14   request to the warden. This does not satisfy the exhaustion requirement.
15        Because Escobar has not exhausted his administrative remedies, the Court
16   lacks jurisdiction to reach the merits of his motion or to grant his request at this
17   time. The motion is DENIED WITHOUT PREJUDICE to its being refiled after he
18   exhausts his remedies.
19
20         IT IS SO ORDERED.
21   Dated: February 3, 2021
22
23                                          Honorable Larry Alan Burns
                                            United States District Judge
24
25
26
27
28

                                              3
                                                                                  18cr5236
